Citation Nr: 1431499	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a low back injury.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge in October 2012.  The Veteran failed to report for the hearing.  The Veteran provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  

The Board previously remanded this matter in December 2012.  The development included obtaining a VA examination and requesting that the Veteran identify any additional treatment records pertaining to low back strain.  A December 2012 letter to the Veteran requested additional information regarding treatment for residuals of low back strain.  The Veteran did not respond.  A VA examination was scheduled, but the Veteran contacted the RO prior to the examination in March 2013 and cancelled the examination.  The Board finds that there was substantial compliance with the remand, and an additional remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Residuals of a low back injury is manifested by painful motion with flexion 30 degrees or greater.  The Veteran does not have favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, for residuals of low  back injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information required by Vazquez was provided in a November 2008 letter.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran. 

The Veteran was afforded a VA examination in January 2009.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The case was remanded for the purpose of affording the Veteran a new examination but he cancelled such and did not provide an explanatory reason. In order to facilitate appellate review, the Board will view the January 2009 VA examination findings in the most favorable light taking into consideration impairment from all demonstrated spine symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis of Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from up to one year prior to the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Residuals of low back injury is rated according to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or for combined motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.   A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

There are several notes following the General Rating Formula criteria, which provide the following:  First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
 does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome based upon Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assignable with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assignable with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Service connection for residuals of a low back injury was granted in May 1973, and a 20 percent rating was assigned.  In 1975, the Veteran's back was re-evaluated.  The Veteran's disability rating for his low back was reduced from 20 percent to 0 percent.  A claim for an increased rating was received in September 2008.  

Private medical records dated in September 2008 reflect diagnoses of multilevel degenerative disc changes and mild stenosis at L3-L4 and L4-L5.  The records do not include range of motion findings for the thoracolumbar spine.

A private medical record dated in September 2008 reflects that an orthopedic physician advised the Veteran to remain off of work for a period of five days.  

The Veteran had a VA examination in January 2009.  The Veteran reported that he injured his lumbar spine in 1971 when he was riding on top of a truck that flipped.  He reported that he was diagnosed with a fractured pelvis and was hospitalized for five months.  He denied any further injury or surgery to the lumbar spine.  The Veteran reported that he had noticed in the last several years that his lumbar spine tightened up with activity.  The Veteran reported a constant ache in his low back with radiation down his right leg to his toes.  

Upon physical examination, alignment of the lumbar vertebrae was normal.  There was no evidence of muscular spasm.  There was no evidence of increased pain or decreased range of motion with repetitive motion testing.  On active and passive range of motion testing there was extreme pain with flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 10 degrees and left lateral flexion to 10 degrees.  The Veteran was able to stand on his heels and toes bilaterally.  His gait was normal. 

The examiner noted that the physical examination was abnormal for range of motion testing, and MRI of the lumbar spine showed evidence of multiple levels of discogenic disease.  The examiner indicated that EMG testing of the right lower extremity showed no evidence of acute right lumbosacral radiculopathy.  In an April 2009 addendum, the VA examiner stated that the Veteran had negative lumbar x-rays in service, and it is unlikely that the current disc disease is related to in-service trauma.  

In December 2012, the Board remanded the claim for a VA examination to identify all symptoms related to the Veteran's service-connected low back strain and any residuals of the injury.  The examiner was requested to distinguish any symptoms related to the Veteran's service-connected residuals of a back injury from any nonservice-connected spine disabilities.  The record indicates that the Veteran cancelled the VA examination scheduled for December 2012.

The Board will proceed based on the evidence of record.  The January 2009 VA examination reflects that the Veteran had lumbar spine flexion to 45 degrees.  The findings meet the criteria for a 20 percent rating under the General Rating Formula, as the thoracolumbar flexion shown on examination was greater than 30 degrees but not greater than 60 degrees.  Although the April 2009 addendum to the January 2009 VA examination report reflects that it was unlikely that degenerative disc disease was due to service, the evidence of record does not show any intervening post-service injuries to the low back.  The written statements submitted by the Veteran reflect his competent and credible report of continuous and increasing back problems since service.  The Board will therefore resolve reasonable doubt in the Veteran's favor in considering all of the symptomatology described in the 2009 VA examination, to include limitation of motion, in the evaluation of the Veteran's service-connected low back disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).  For these reasons, the Board finds that the criteria for a 20 percent rating for residuals of a low back injury have been met.

The evidence during the appeal period does not reflect findings of neurological abnormalities associated with the Veteran's low back disability which would warrant a separate rating.  Although the Veteran reported subjective complaints of radiating pain, the 2009 examination found no evidence of radiculopathy.  Accordingly, the Board finds that a separate rating is not warranted for neurological abnormalities.

The Board finds that the criteria for the next higher 40 percent rating for residuals of a low back injury have not been met.  In this regard, the evidence does not show that the Veteran's low back injury is manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine.  The Veteran's range of motion did not approximate a higher rating based on forward flexion limited to 30 degrees or less, even with consideration of the Veteran's limitations due to pain.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a disability rating in excess of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.
A rating in excess of 20 percent is not warranted based upon incapacitating episodes, as the evidence does not show that the Veteran has had incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during a 12-month period.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the rating criteria contemplate the Veteran's service-connected low back injury.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine and whether there are incapacitating episodes due to intervertebral disc syndrome.  The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.

As such, the rating criteria are therefore adequate to evaluate the Veteran's residuals of low back injury, and referral for consideration of an extraschedular rating is not warranted.


ORDER

A 20 percent rating is granted for residuals of a low back injury, subject to regulations governing the payment of VA benefits.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


